Citation Nr: 0333523	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for Meniere's disease.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to April 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which, in 
pertinent part, denied service connection for Meniere's 
disease.  The Board notes that the veteran submitted a notice 
of disagreement regarding the denial of service connection 
for indigestion, heartburn and gastritis as secondary to 
service-connected post-traumatic stress disorder (PTSD); and 
a statement of the case (SOC) on that matter was issued in 
October 2001.  The veteran has not filed a substantive appeal 
regarding that matter, and it is not before the Board.


FINDING OF FACT

Meniere's disease was not manifested during service or for 
more than 30 years thereafter, and is not shown to be related 
to service or to the veteran's service connected hearing loss 
and tinnitus.


CONCLUSION OF LAW

Service connection for Meniere's disease is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

The Board finds that VA has complied with the mandates of the 
VCAA.  The appellant was provided a copy of the decision 
explaining why the claim was denied.  By a SOC in October 
2001, a supplemental SOC in March 2002, and various VA 
correspondence, he was advised of the controlling law and 
regulations and specifically advised as to what type of 
evidence was needed to establish service connection for 
Meniere's disease.  Through VA correspondence (including a 
May 2001 letter pertaining to VCAA, the veteran was informed 
as to what evidence was of record and what evidence needed to 
be obtained.  These communications clearly explained to the 
veteran his and VA's responsibilities in claim development.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the duty to assist (VCAA) letter sent to the 
veteran on May 24, 2001, the Board notes that while he was 
advised to submit any additional evidence "preferably within 
60 days", evidence received nearly a year later was accepted 
for the record, and more than two and a half years have 
passed since that notice.  A confirmed and continued rating 
was issued in March 2002, and the veteran was given the 
opportunity to respond.  His substantive appeal was received 
later that month, and he did not identify any pertinent 
evidence outstanding.  There remains nothing left of which 
notification is needed.  The veteran clearly was not 
prejudiced by any ambiguity regarding response in the notice 
provided in May 2001.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 
2003).

The file contains records from the veteran's period of 
service, records of postservice treatment, and reports of VA 
examinations in November 2000, May, June, July and August 
2001, and March 2003.  VA has requested that the veteran 
submit any additional records of treatment he received for 
Meniere's disease.  He has not identified any other such 
treatment since service, and there is no indication that any 
pertinent record remains outstanding.  Thus, the VCAA 
mandated duties to assist and to notify are met, and no 
additional assistance or notification is necessary.

Factual Background

Service medical records show no complaints or findings 
indicative of Meniere's disease.  The veteran was  treated 
for a two-week history of stomach problems including nausea, 
diarrhea, vomiting, and dizziness in November 1969.  These 
symptoms were related to medication he received for ringworm 
and possible intestinal parasites.  On April 1970 service 
separation examination, pertinent clinical evaluation was 
normal.  The veteran indicated that he had no history of 
dizziness, headaches, or ear trouble (other than hearing 
loss). 

VA outpatient treatment records from April 2000 show that 
while receiving treatment for PTSD, the veteran reported that 
at times he became unsteady, things would seem to be at an 
angle and he would become nauseated and sweat.  He noted that 
such spells could go on for a few months and then not appear 
for a while. 

Reports of examinations on behalf of VA in June and September 
2000 reveal that the veteran was found to have hearing loss 
and tinnitus due to noise exposure during service.  During 
these examinations he reported symptoms including  "some 
problems with dizziness" (June 2000) and "occasional bouts 
of dizziness" (September 2000). 

In May 2001, VA received a statement from the veteran 
indicating, in part, that he wished to file a claim for 
service connection for Meniere's disease based on several 
episodes of vertigo imbalance, dizziness, and feelings of 
being sick in the stomach.

On VA audiological evaluation in May 2001, the veteran 
reported significant noise exposure and malaria during 
service.  He stated that since separation from service in 
1970, he has had episodic balance problems two to four times 
a year, lasting up to half a day, with an associated decrease 
in hearing and an increase in tinnitus.   

On June 2001 VA examination, the veteran reported complaints 
of hearing loss, ringing and dizziness.  He reported episodes 
of dizziness since his discharge from service 30 years 
earlier.  He indicated he had four to five episodes per year, 
usually lasting approximately two hours and involving 
fullness in both sides, a spinning sensation, and nausea.  He 
was given a course of Dyazide for presumed Meniere's disease, 
but stopped using the diuretic due to frequent urination.  
Physical examination revealed no nystagmus and intact cranial 
nerves II through XII.  The assessment included hearing loss 
(not the type of low frequency hearing loss that is typically 
related to Meniere's disease), tinnitus and dizziness.  The 
examiner indicated that the veteran described episodes 
consistent with Meniere's disease but that Meniere's disease 
is typically self-limited or is progressive and does not last 
for 30 years.  The examiner also reported that the veteran 
has no audiometric evidence of Meniere's disease.

VA outpatient treatment records show that the veteran was 
seen at the ENT clinic for follow-up for Meniere's disease in 
July 2001.  The physician noted that the veteran had symptoms 
of Meniere's disease including four or five episodes a year 
involving aural fullness, decreased hearing on his right side 
and dizziness.  The episodes lasted for hours at a time and 
resolved on their own.  Findings included normal ears, with 
no evidence of nystagmus and completely intact facial nerves.  
The assessment was Meniere's disease.   Meclizine was 
prescribed.  

On August 2001 VA examination, the veteran reported ear 
problems since service, including episodes when his tinnitus 
became worse.  He developed a sensation of fullness in his 
ears, dizziness, vertigo, and fluctuating hearing loss.  It 
was noted that he did not have hypertension.  Physical 
examination revealed normal ear canals and tympanic membranes 
bilaterally, equivocal Weber test, intact cranial nerves II 
through XII, and no evidence of nystagmus.  It was noted that 
a January 2001 audiogram demonstrated mild sensorineural 
hearing loss in the low frequencies bilaterally, with 
moderate to severe hearing loss in the high frequencies.  The 
assessment included history of tinnitus and symptoms 
consistent with Meniere's disease.  The examiner went on to 
state the following:  

Patient had onset of his ear complaints 
during the time of his military service.  
Patient likely has two separate problems 
at the same time.  I believe he has high-
frequency hearing loss and continuous 
baseline tinnitus secondary to excessive 
noise exposure during his military 
service.  He also has Meniere's disease 
which causes intermittent worsening of 
his tinnitus in addition to fluctuating 
hearing loss and vertigo. 
 
On VA examination in March 2003, the examiner indicated that 
the veteran's  complaints had not changed at all since his 
previous visits and that he continued to have problems with 
episodic vertigo occurring four or five times a year.  The 
veteran described it as involving a spinning sensation, some 
aural fullness and decreased hearing on the right side.  
Physical examination revealed normal ears, bilaterally, with 
no evidence of spontaneous nystagmus.  The pupils were 
equally round and reactive to light.  The assessment included 
tinnitus, high frequency hearing loss and  Meniere's disease.  
The examiner stated that Meniere's disease was not known to 
be caused by exposure to loud sounds, and that it was likely 
that a hereditary factor caused the veteran to develop the 
condition.  The examiner found that the veteran's high 
frequency hearing loss and tinnitus were related to his 
exposure to loud noises during the military; he also found 
that the Meniere's disease could not be linked to service.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection is also warranted for 
disability that is proximately due to or a result of a 
service connected disability (or for disability due to 
aggravation of a nonservice connected disability by a service 
connected disability).  38 C.F.R. § 3.310.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The United States Court of Appeals (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran reports that he has had problems with Meniere's 
disease since service.  However, service medical records, 
reveal no complaints or findings indicative of Meniere's 
disease.  While the veteran was treated on one occasion 
during service for symptoms including dizziness and nausea, 
those symptoms were related to a possible reaction to a 
medication for ringworm and to an intestinal problem, not to 
Meniere's disease.  Upon separation from service in 1970, 
clinical evaluation of systems was normal.

From the time of the veteran's separation from service in 
April 1970 to April 2000, an interval of 30 years, there is 
no evidence of a problem with Meniere's disease.  
Furthermore, the veteran himself does not assert that he 
received treatment for Meniere's disease during that period.  
The first documented reports of symptoms consistent with 
Meniere's disease were noted in April 2000.  While Meniere's 
disease has been diagnosed, there is no competent (medical) 
evidence that relates the current disability to the veteran's 
active service, or to any complaints or findings therein.  On 
the contrary, the examiner on March 2003 VA examination 
specifically indicated that Meniere's disease was not known 
to be caused by exposure to loud sounds, and that the 
veteran's Meniere's disease was likely due to a hereditary 
factor and not to his exposure to loud noises during service.

Service connection has been established for hearing loss and 
tinnitus; and, as noted above, service connection on a 
secondary basis may be established if it is shown that the 
claimed disability (here Meniere's Disease) is proximately 
due to, or the result of, a disability which is already 
service connected (or is aggravated by such disability).  
Here, there is absolutely no competent evidence to the effect 
that the veteran's Meniere's Disease is proximately due to, 
the result of, or aggravated by his service connected hearing 
loss and tinnitus (although he has observed that impairment 
due to the service connected entities appears to intensify 
during episodes of Meniere's.  

While the veteran may believe that his Meniere's disease had 
its inception during service, and/or is related to his 
service connected hearing loss and tinnitus, where medical 
etiology is at issue, and competent medical evidence is 
essential, the veteran's lay statements alone are not 
sufficient to establish causality.  See Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim, and service connection for Meniere's disease must be 
denied.       




ORDER

Service connection for Meniere's disease is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



